Title: To George Washington from Silvanus Seely, 21 August 1781
From: Seely, Silvanus
To: Washington, George


                        
                            Sir,
                            Dobbs’ Ferry 21st Augt 1781
                        
                        I received your Excellencys favour of this day, and shall wait your further orders—as to the orders I received
                            from Coll Dayton they were to Continue on this Ground untill the Morning of the 22nd & then to follow his Rout to
                            Springfield—In consequence of which he left me but four days flour & three days Beef—which expires the 22nd
                            & 23rd I have therefore sent my Q.M. to Kings Ferry to draw for six days and should he not be able to draw we
                            shall be in a bad situation—There is no Movement with the Brittish since Colo. Dayton left this that are Discoverable. I
                            have the Honor to be Your Excellencies Most Obedt 
                        
                            Silvs Seely
                            
                        
                        
                            N.B. Since writing Two Gun boats & a Barge of the Enemy came up nearly opposite this Ferry
                                & after reconoitering Return’d down about a Mile and came too—& there remains.
                        
                    